      ~                                                                     .




, < O 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                          Page I of I



                                             UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                         JUDGMENT IN A CRIMINAL CASE
                                             v.                                                            (For Offenses Committed On or After November I, 1987)



                             Severo Ceron-Torres                                                           Case Number: 3:20-mj-20391

                                                                                                           Dana M. Grimes
                                                                                                           Defendant's A l l o r n e y . . . - - - - - - - - - - - - - ,


      REGISTRATION NO. 94537298                                                                                                            FILED
      THE DEFENDANT:
       IZl pleaded guilty to count(s) 1 of Complaint
                                                                                                         FEB 2 1 2020
                                       ---------------------+------1r---------+--
       •   was found guilty to count(s)                                                        CLERK us DISTRICT COURT
           after a plea of not guilty.                                                  sv                                                        DEPUTY
           Accordingly, the defendant is adjudged guilty of such count(s), which invo~v~e""'l"e'~e,..o~o~w~1-:-::-ng=-=o-;,;'fii"'."e-:-ns...e"'i"(s""")-:-.-

      Title & Section                       Nature of Offense                                                                                Count N umber(s)
      8: 1325                               ILLEGAL ENTRY (Misdemeanor)                                                                      1

       D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - ~
       D Count(s)                                                 dismissed on the motion of the United States.
                        -----------------
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:,
                                   ''·~ /
                                      .r,.
                                   ,,•·      TIME SERVED                                           • ________ days
          IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
          IZI Court recommends USMS, ICE or DBS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          0 Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                         Friday, February 21, 2020




      Received - - - - ~ ~ - -
               DUSM
                                                                                                         UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                                             3 :20-mj-203 91

                                                                                        .
                                                                                ._, _____ ___:   ___ _
